The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
1.	Although the embodiments of figures 3 and 6 describe the claimed limitation of “the multifunctional metal layer comprises a signal sublayer disposed on the substrate, and a signal line connected parallel to the signal sublayer is disposed on the first gate insulating layer; 
at least two parallel through-holes penetrating through the buffer layer and the first gate insulating layer are defined on the signal sublayer, and the signal line passes through each of the parallel through-holes in parallel with the signal sublayer”, there is no support in the elected embodiment of figure 5 for the claimed limitation of “the multifunctional metal layer comprises a signal sublayer disposed on the substrate, and a signal line connected parallel to the signal sublayer is disposed on the first gate insulating layer; 
at least two parallel through-holes penetrating through the buffer layer and the first gate insulating layer are defined on the signal sublayer, and the signal line passes through each of the parallel through-holes in parallel with the signal sublayer”, as recited in claim 9.
2.	There is no support in the elected embodiment of figure 5 for the claimed limitation of “a buffer layer disposed on the substrate and the multifunctional metal layer and fully covering the multifunctional metal layer”, as recited in claim 9, because the buffer layer fully covers only part of the multifunctional metal layer (layer 123) but does not cover the full multifunctional metal layer (layers 331 and 531).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (2018/0061921) in view of Murade (6,569,717) and Wang et al. (10,777,583).Regarding claim 9, Son et al. teaches in figure 3 and related text
an array substrate, comprising: 
a base SUB; 
a first thin film transistor (TFT) disposed on the base, wherein the first TFT comprises a first active layer SP1 disposed on the base, a first gate insulating layer 10 disposed on the base and the first active layer and covering the first active layer, and a first gate CE1, UE disposed on the first gate insulating layer 10; and 
a second TFT disposed on the first gate insulating layer 10, wherein the second TFT comprises a second active layer SP2 disposed on the first gate insulating layer 10, a second gate insulating layer 50 disposed on the second active layer SP2, and a second gate disposed CE2 on the second gate insulating layer 50; 
the base comprises a substrate SUB, a multifunctional metal layer LBP disposed on the substrate, and a buffer layer (BFL or 10) disposed on the substrate SUB and the multifunctional metal layer LBP (disposed at least on a bottom surface thereof) and fully covering the multifunctional metal layer (fully covering at least on a bottom surface thereof), 
the multifunctional metal layer comprises a signal sublayer (part of the multifunctional metal layer) disposed on the substrate SUB, and a signal line connected parallel to the signal sublayer is disposed on the first gate insulating layer (see figure 1); 

Son et al. do not explicitly state that the first gate and the second active layer are made of a same material, and are integrally formed, and do not teach that at least two parallel through-holes penetrating through the buffer layer and the first gate insulating layer are defined on the signal sublayer, and the signal line passes through each of the parallel through-holes in parallel with the signal sublayer, and wherein the capacitor is a three-layer capacitor.

Wang et al. teach in figure 6 and related text at least two parallel through-holes penetrating through the buffer layer 30 and the signal line passes through each of the parallel through-holes (to chip 20).
Murade teaches in figure 7 and related text a multifunctional metal layer further comprises a capacitor sublayer 1f disposed on the substrate 10, a first capacitor electrode 3b corresponding to the capacitor sublayer is disposed on the first gate insulating layer 2, an interlayer insulating layer covering the first gate insulating layer, the first gate, and the first capacitor electrode is disposed on the first gate insulating layer, the first gate, and the first capacitor electrode, and a second capacitor electrode 80a corresponding to the first capacitor electrode is disposed on the interlayer insulating layer 4, wherein the capacitor sublayer 1f, the first capacitor electrode 3b, and the second capacitor electrode 80a form a capacitor.

Murade, Wang et al. and Son et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Son et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first gate and the second active layer of a same material, and are integrally formed, and to form at least two parallel through-holes penetrating through the buffer layer and the first gate insulating layer are defined on the signal sublayer, and the signal line passes through each of the parallel through-holes in parallel with the signal sublayer, as taught by Wang et al., and to form the multifunctional metal layer comprise to a capacitor sublayer disposed on the substrate, a first capacitor electrode corresponding to the capacitor sublayer is disposed on the first gate insulating layer, an interlayer insulating layer covering the first gate insulating layer, the first gate, the second TFT, the signal line, and the first capacitor electrode is disposed on the first gate insulating layer, the first gate, the second TFT, the signal line, and the first capacitor electrode, and a second capacitor electrode corresponding to the first capacitor electrode is disposed on the interlayer insulating layer, wherein the capacitor sublayer, the first capacitor electrode, and the second capacitor electrode form a capacitor, as taught by Murade, in Son et al.’s device, in order to simplify the processing steps of making the device, in order to increase the versatility of the device (by providing connections to an additional chip), in order to reduce the size of the device (by providing the required capacitor adjacent to the first and second TFT transistors, and in order to provide an increased capacitor storage capabilities, respectively.

The combination is motivated by the teaching of Son et al. who point out that the device must comprise of a capacitor CST located between the first and second TFT transistors.

Regarding the claimed limitations of the first gate and the second active layer are integrally formed, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Integrally forming the first gate and the second active layer does not produce a structure which is different from a structure wherein the first gate and the second active layer are not Integrally formed.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first gate, the first active layer, and the signal line of a same material, and integrally formed in prior art’s device in order to simplify the processing steps of making the device.

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first capacitor electrode and the second capacitor electrode of a same material, and are integrally formed in prior art’s device in order to simplify the processing steps of making the device.

Regarding claim 12, prior art’s device includes the first TFT comprises a first source/drain disposed on the interlayer insulating layer, the second TFT comprises a second source/drain disposed on the interlayer insulating layer, but does not teach that the first source/drain, the second source/drain, and the second capacitor electrode are made of a same material and are integrally formed.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first source/drain, the second source/drain, and the second capacitor electrode of a same material and are integrally formed in prior art’s device in order to simplify the processing steps of making the device.

Regarding claim 13, the second active layer in prior art’s device is IGZO. 
Response to Arguments
1.	Applicants argue that claims 9-13 should not be rejected under 35 U.S.C. 112 (a) as failing to comply with the written description requirement, because “Referring to paragraph [0041] of the present application, "Refer to FIG. 5, the present embodiment is the same as or similar to the embodiment 1 and the embodiment 2, a difference is that...", it can be seen that the features in embodiment 3 which is the elected species 3 (corresponding to FIG. 5 as indicated by the Office Action) can include features as described in embodiment 1 and the embodiment 2, and further differences or additional features are then elaborated in the following paragraphs thereafter. Therefore, it is believed that, even signal sublayer, signal line, and parallel through-holes are not specifically shown in FIG. 5, a person ordinarily skilled in the related art can still understand that the above-mentioned features are disclosed in embodiment 3, as disclosed in paragraphs [0036]-[0040] of the present application”.

1.	The recitation of "Refer to FIG. 5, the present embodiment is the same as or similar to the embodiment 1 and the embodiment 2, a difference is that...", does not mean that the embodiment of figure 5 includes a signal sublayer.  In fact, paragraph [0041] explicitly states that the embodiment of figure 5 is different from the embodiments of figures 3 and 6.  Therefore, there is no support in the specification that the embodiment of figure 5 includes a signal sublayer.
Furthermore, if all the elements in the embodiments of figures 3 and 6 are included in the embodiment of figure 5, then all the embodiments would be identical and they would not be considered and outlined as different embodiments.  They would then be identified as one embodiment.
Moreover, the recitation of “the same as or similar” is not synonymous to “identical”.  Therefore, differences can be, and should be, present between the various embodiments.

2.	The rest of applicant’s arguments with respect to claim(s) 9-13 have been considered but are moot because of the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/20/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800